Citation Nr: 0900196	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran's mental disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notices in March 
2006 and May 2006, the RO readjudicated the veteran's claim 
in the August 2006 and June 2007 supplemental statements of 
the case (SSOC).  The Federal Circuit Court has held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records, VA medical records.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed below, indicates that he does not have PTSD.  
Moreover, there is no competent medical evidence showing or 
indicating a nexus between service and a mental disorder.  
The Board concludes that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2007).  As service and post-service medical 
records provide no basis to grant this claim, and provides 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the veteran does not have a diagnosis of 
PTSD and there is no indication that his mental disorder may 
be associated with his period of service.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In this case, it is not relevant whether the veteran engaged 
in combat with the enemy, as he alleges in his correspondence 
with VA and at his July 2007 Travel Board hearing, because 
the medical evidence shows that he does not have a diagnosis 
of PTSD.  

In May 2004, the veteran had a negative PTSD screen.  In 
September 2004, the veteran met with a VA social worker for a 
PTSD assessment.  The social worker concluded that the 
veteran did not have PTSD.  He had no flashbacks, anxiety, 
distress when thinking of war-related events, diminished 
interest in pleasurable activities, irritability, and he no 
longer self-medicated with alcohol.  His lack of symptoms 
made it hard to diagnose him with any psychiatric condition.  
In October 2004, the social worker reiterated his conclusion 
that the veteran did not meet the criteria for PTSD.  In 
January, February, April, June, and August 2006, he was 
diagnosed with explosive personality disorder.  Twice in 
February 2006, VA mental health care professionals suggested 
that PTSD be ruled out as a diagnosis.  He was diagnosed with 
bereavement and dysthymic disorder in August 2006 and 
February 2007.  In February 2007, a mental health care 
professional also asked that an anxiety disorder be ruled 
out.  He was diagnosed with bereavement, dysthymic disorder, 
and alcohol dependence in full remission in June 2007.  

In January 2006, the veteran reported flashbacks at a meeting 
with his social worker.  He was referred to a physician for 
possible pharmacotherapy, but was not diagnosed with PTSD.  
In April 2006, he met with a physician and was prescribed 
Zoloft and clonazepam.  The physician diagnosed him with 
bereavement, dysthymic disorder, and alcohol dependence in 
full, sustained remission.  

The veteran's medical records provide evidence against his 
claim.  While he complained of flashbacks, which can be a 
symptom of PTSD, his records do not show a diagnosis of PTSD.  
He was repeatedly diagnosed with explosive personality 
disorder, bereavement, and dysthymic disorder.  A VA social 
worker stated twice that the veteran did not meet the 
criteria for a PTSD diagnosis.  The first requirement for any 
service connection claim is competent evidence of existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran does not 
have a diagnosis of PTSD and cannot be service connected for 
this condition.  It is important for the veteran to 
understand that the Board has reviewed his statements 
regarding his stressful events in service.  However, the 
statements do not provide a basis to assume that the veteran 
has PTSD caused by these stressors at this time.  The Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  


ORDER

Service connection for PTSD is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


